The defendant took a life estate in the land under the will. The rule in Shelley's case, if it was ever adopted in this state, has been abolished so far as it applies to devises of real estate. G. L., c. 193, s. 5.
The alleged deceit was that the defendant represented that he was the owner in fee of the land on which the timber stood. The proof is, that both parties understood at the time of the conveyance that the defendant owned only a life estate in the land. Not only no wilful deceit is shown, but the plaintiff was not deceived as to the defendant's title. Hoitt v. Holcomb,23 N.H. 535, 552; Page v. Parker, 40 N.H. 47, 69; Newell v. Horn,45 N.H. 421.
Exceptions overruled.
STANLEY and BLODGETT, JJ., did not sit: the others concurred. *Page 46